        1:20-cv-02141-SAL          Date Filed 06/02/21   Entry Number 38        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

 Kenneth R. Price,                                         Case No.: 1:20-cv-02141-SAL

                      Plaintiff,

 v.
                                                             OPINION AND ORDER
 Major Vaughn Jackson, in his individual and
 official capacities,

                      Defendant.




      This matter is before the Court for review of the April 20, 2021 Report and Recommendation

of United States Magistrate Judge Shiva V. Hodges (the “Report”), made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). [ECF No. 34]. In the Report, the Magistrate

Judge recommends that Defendant’s motion for summary judgment be granted. Id. Plaintiff filed

timely objections to the Report, ECF Nos. 36, 37. Defendant did not reply to Plaintiff’s objections,

and the time to do so has passed. Id. For the reasons outlined herein, the Court adopts the Report

in its entirety.

                      REVIEW OF A MAGISTRATE JUDGE’S REPORT

      The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

                                                 1
      1:20-cv-02141-SAL        Date Filed 06/02/21      Entry Number 38       Page 2 of 3




not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                          DISCUSSION

   Plaintiff’s objections are generally stated, nonspecific, and conclusory. A specific objection

must “direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Here, Plaintiff’s



                                                2
      1:20-cv-02141-SAL         Date Filed 06/02/21       Entry Number 38        Page 3 of 3




objections fail to direct the court to any specific portion of the Magistrate’s proposed findings and

recommendations. Instead, the objections reassert arguments from the pleadings, generally

denounce the legal process, and refer to Plaintiff’s still-pending aggravated assault charge in state

court. See [ECF Nos. 36, 37]. Accordingly, the objections are generally stated, nonspecific, and

have the same effect as would a failure to object.

   Having found that Plaintiff fails to articulate a specific written objection, the Court reviews the

entire Report for clear error. Staley, 2007 WL 821181, at *1 (citing Diamond, 416 F.3d at 315;

Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47). After a thorough review of the Report, the

applicable law, and the record of this case in accordance with the applicable standard of law, the

Court adopts the Report in its entirety and hereby incorporates the Report by reference.

                                           CONCLUSION

   After a thorough review of the Report, the applicable law, and the record of this case, the Court

finds no clear error, adopts the Report, and incorporates the Report by reference herein.

Accordingly, Defendant’s motion for summary judgment, ECF No. 25, is GRANTED.



       IT IS SO ORDERED.

                                                              /s/Sherri A. Lydon
       June 2, 2021                                           Sherri A. Lydon
       Florence, South Carolina                               United States District Judge




                                                 3
